Order entered November 28, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00493-CV

               PIONEER EMERALD POINTE, LLC, Appellant

                                        V.

 TEXMENIAN CONTRACTORS, LLC D/B/A RED CARPET CLEANING,
                      Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-02983

                                     ORDER

      Before the Court is appellee’s November 22, 2022 second unopposed motion

to extend time to file its brief. We GRANT the motion and ORDER the brief be

filed no later than December 29, 2022. Because the brief was first due October 30,

2022, we caution appellee that further extension requests will be disfavored.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE